Exhibit 10.1

STOCK PURCHASE AGREEMENT




This agreement is entered into the 17th day of December, 2010 LONG LANE CAPITAL,
INC., a Washington corporation and GREGORY M. WILSON, (herein, collectively
“SELLING SHAREHOLDERS“) and SELVA RESOURCES CORP., (herein, ”PURCHASER“).
PURCHASER desires to enter into a business transaction whereby PURCHASER will
purchase shares of Silver Hill Mines, Inc., a Nevada corporation, (herein,
“SILVER HILL”) from the SELLING SHAREHOLDERS, as set forth below.  




For good and valuable consideration, receipt of which is acknowledged, the
parties agree, represent and warrant the following:




A.

Agreement:




SECTION 1.  Purchase Price  Allocation of  Shares Purchased from the SELLING
SHAREHOLDERS.  




PURCHASER offers to purchase from the SELLING SHAREHOLDERS  and the  SELLING
  SHAREHOLDERS agree to sell to PURCHASER,  12,907,250 common shares  and
10,000,000 Preferred Shares for Three Hundred Fifty Thousand (US$350,000)  (the
“Purchase Price”) as follows:




From Gregory M. Wilson:. Ten Million (10,000,000) SILVER HILL Series “A”
Preferred shares (Series "A" Preferred Shares") for  ($100,000) Dollars.  




From Long Lane Capital, Inc.:  Twelve Million Nine Hundred Seven Thousand Two
Hundred Fifty (12,907,250) SILVER HILL common shares (the "Common Shares") for
Three Hundred Twenty-one Thousand Four Hundred Fifty ($250,000) Dollars.




SECTION 2.  Purchase Price Terms and Condition.  The Purchase Price is payable
$50,000 down as non-refundable earnest money upon execution of the Letter of
Intent, $150,000 payable upon closing.  The balance of the purchase price
payable to Long Lane Capital, Inc. on an installment note (Exhibit “A”)  secured
by all of the Series “A” Preferred Shares (Exhibit “B”) payable in two equal
installments of $50,000 December 1, 2010 and $50,000 on January 1, 2011. The
unpaid balance will bear interest at the rate 4.75% A.P.R.







SECTION 3.  Security Interest.   The unpaid balance evidenced on a Promissory
Note will be secured by a pledge of the Series “A” Preferred Shares pursuant to
Pledge Agreement.  Matthew C. Maza will act as escrow agent for the pledged
shares and administer the collection and disposition of the Promissory Note.




SECTION 4.  Stock Warrant and Option.   Long Lane Capital, Inc. will have the
option  to convert all, or a portion, of the January 1, 2011 $50,000 installment
payment to 4.99% of the fully diluted, post acquisition, post-reverse split
issued and outstanding capital











--------------------------------------------------------------------------------

stock.  Additionally, Gregory M. Wilson be granted a common stock  purchase
warrant  in an amount equal to a  Two (2.0%) of the fully diluted, post
acquisition, post-reverse split issued and outstanding capital stock.  The Two
(2.0%) warrant shares will be issued at a valuation of par value pursuant to an
exemption afforded by Section 4(2) of the Securities Act of 1933, as amended.
 The grant and option will be evidenced by separate agreement attached as
Exhibit “C”.




B.

Representations, Warranties Covenants, Obligations:




SELLING SHAREHOLDERS represent and warrant to PURCHASER as of the date hereof
and as of the Closing Date:




SECTION 1.  Ownership of SELLING SHAREHOLDERS.  The SELLING SHAREHOLDERS
represent that:

i.

the 12,907,250 common stock shares represent 25.9% of the 49,918,961 common
shares of Silver Hill currently issued and outstanding and that this is all the
Common Shares that Selling Shareholders or its affiliates own;

ii.

the 10,000,000 Series "A" preferred shares represent 100% of the 10,000,000
Series "A" Preferred Shares of Silver Hill currently issued and outstanding and
that this is all the preferred stock shares that Selling Shareholder or
affiliates own;

iii.

and based upon the Series "A" preferred stock designation, the Series "A"
Preferred Shares have twenty (20) votes per share at any meeting of the
shareholders where votes are submitted;  and the preferred and the common shares
together represent voting control of Silver Hill.




SECTION 2.  Reserved.




SECTION 3.  Authority of SELLING SHAREHOLDERS to Sell Shares. The SELLING
SHAREHOLDERS shares are free and clear of all liens, charges, demands, community
property interests, adverse claims or other restrictions on the exercise of any
of the attributes of ownership with the exception of restrictions imposed by
applicable federal and state corporate and securities laws.  There are no
contracts, arrangements, commitments or restrictions relating to the sale,
transfer or purchase of the Shares, except as outlined in this Agreement.




SECTION 4.  Enforceability of Agreement Against the SELLING SHAREHOLDERS.  The
SELLING SHAREHOLDERS have all necessary power and authority to enter into this
Agreement and the Related Documents to which they are parties, to carry out
their obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby.  This Agreement has been, and each Related
Document to which the SELLING SHAREHOLDERS are parties will be, duly executed
and delivered by the SELLING SHAREHOLDERS.  Such execution and delivery, and the
performance by the SELLING SHAREHOLDERS of this Agreement and such Related
Documents, and all transactions contemplated hereby and thereby, have been duly
and validly authorized by any











--------------------------------------------------------------------------------

necessary corporate actions on the part of the SELLING SHAREHOLDERS.  This
Agreement constitutes, and each Related Document to which the SELLING
SHAREHOLDERS are parties will constitute, the legal, valid and binding
obligations of the SELLING SHAREHOLDERS, enforceable against each in accordance
with the respective terms, except as the same may be limited by bankruptcy,
insolvency (including, without limitation, all laws relating to fraudulent
transfers), reorganization, moratorium and similar laws affecting the rights and
remedies of creditors generally and the application of general principles of
equity.




SECTION 5.  Shares.  The shares, when transferred by the SELLING SHAREHOLDERS to
the PURCHASER will be free and clear of all liens, charges, demands or adverse
claims or other restrictions on the exercise of any of the attributes of
ownership, with the exception of restrictions imposed by applicable federal and
state corporate and securities laws.




SECTION 6.  No Conflict.  To the best knowledge, the execution and delivery by
the SELLING SHAREHOLDERS of this Agreement and each Related Document to which
they are parties will not:




i.

Violate or conflict with any term or provision of the articles or certificate of
incorporation (or other charter documents) of the Company;




ii.

Conflict with or violate any law, rule, regulation, order, writ, judgment,
injunction, decree, determination or award applicable to Company;




iii.

Conflict with, result in any breach of, constitute a default (or event which
with the giving of notice or lapse of time, or both, would become a default)
under, give to others any rights of termination, amendment, acceleration or
cancellation of, or result in the creation of any lien on any of the assets
pursuant to, any assigned contract or any licenses;




iv.

Without limiting the generality of the foregoing, result in the termination,
denial or impairment of any material contract, arrangement or benefit granted
with respect to the Company=s business, or require the payment of any fees,
taxes or assessments, pursuant to any federal, state or local program relating
to minority-owned businesses.




SECTION 7.  Consents, Approvals and Notifications.  To the best knowledge of the
SELLING SHAREHOLDERS, the execution and delivery by the them does not, and the
performance by the SELLING SHAREHOLDERS of this Agreement and such Related
Documents will not, require any consent, approval, authorization or other action
by, or filing with or notification to, any Governmental Authority or any other
Person.











--------------------------------------------------------------------------------




SECTION  8.  Litigation.  There is no claim, action, investigation, arbitration
or proceeding pending or, threatened against the SELLING SHAREHOLDERS of any
kind whatsoever, or against or relating to any of the assets or the ability of
their to perform their obligations hereunder, before any arbitrator, judge,
court or governmental authority.  The SELLING SHAREHOLDERS are not subject to
any order, writ judgment, injunction, decree, determination or award of any
arbitrator, judge, court or governmental authority.




SECTION 9.

No Debt or Liabilities.  Upon closing, there shall be no debt or liabilities in
SILVER HILL.




SECTION 10. Contracts.   There are no material agreements and contracts in
effect on the date of this Agreement to which the SELLING SHAREHOLDER’S are a
party in connection with the business operations or by which any of the
Company=s properties or assets relating to the operation are bound.   There are
no contracts in formation or which are capable of subsequent formation as a
result of future satisfied conditions.  




C.

Conditions to Closing




SECTION 1  Escrow Agent.  Matthew C. Maza, Attorney at Law, will act as the
escrow agent administering the closing of this Stock Sale Agreement under the
terms and conditions of the Irrevocable Joint Escrow Instructions attached as
Exhibit “D” hereto.  The Closing shall occur at the offices of the Escrow Agent
on the first date on which all of the conditions set forth below have been
satisfied.  




SECTION 2  Conditions to Obligations of the SELLING SHAREHOLDERS.  The
obligations of the SELLING SHAREHOLDERS to consummate the sale of the shares
will be subject to the fulfillment, at or prior to the Closing, of each of the
following conditions, any one of which may be waived by the PURCHASER without
waiver of any other rights or remedies which the Company may have under this
Agreement:




i.  No Order, Decree, Injunction or Adverse Enactments.  SILVER HILL will not be
subject on the Closing Date to any order, decree or injunction of a Governmental
Authority and no law will have been enacted, promulgated or issued, which
enjoins or prohibits the consummation of the transactions contemplated by this
Agreement.




ii.  No Litigation.  There will not be pending on the Closing Date any lawsuit,
claim or legal action involving the SILVER HILL which might materially and
adversely affect the transactions contemplated by this Agreement.




iii.  SILVER HILL Closing Documents.  At the Closing, SILVER HILL will have
executed and/or delivered the following Related Documents to which it is a party
or for which it is responsible:  (1) the Change in Control Agreement with
attached Exhibits signed by the Company's President, (2) Certified copy of the
Unanimous Consent of the Board of Directors tendering board resignation of Steve
Bergstrom and nominating the











--------------------------------------------------------------------------------

PURCHASER'S  Lisa Logan to fill board vacancy  and nominating her as President,
effective at closing, and (3) the resignation of Steve Bergstrom from all
executive positions effective at closing.




iv.  The SELLING SHAREHOLDERS’s Closing Documents  At the Closing, the SELLING
SHAREHOLDERS will have executed and/or delivered the following Related Documents
to which it is a party or for which it is responsible: (1) this Stock Purchase
Agreement with attached Exhibits signed by the SELLING SHAREHOLDERS, (2)  the
SILVER HILL stock certificates representing the 12,907,250 common shares and
10,000,000 Series “A” Preferred shares along with irrevocable stock powers
signed and Medallion guaranteed and (3) Wilson’s  and Long Lane Capital’s
release of liability for all amounts payable by SILVER HILL or LONG LANE
CAPITAL, INC., including liability for accrued interest.




v.  Other Actions.  All other documents required to have been delivered by the
SILVER HILL and the SELLING SHAREHOLDERS, and all actions required to have been
taken by the SILVER HILL and the SELLING SHAREHOLDERS, at or prior to the
Closing, will have been delivered or taken in all material respects.




vi.  OTC Electronic Bulletin Board.  On the date of closing, the SILVER HILL’S
common shares will continue to be available for quotation on the
Over-the-Counter Electronic Bulletin Board.




SECTION 3  Conditions to Obligations of PURCHASER.  The obligations of the
PURCHASER to consummate the purchase of the shares contemplated by this
Agreement will be subject to the fulfillment, at or prior to the Closing, of
each of the following conditions, any one of which may be waived by the SELLING
SHAREHOLDERS without waiver of any other rights or remedies which the SELLING
SHAREHOLDERS may have under this Agreement.




i.

Deposit the Purchase Price.  PURCHASER will pay the purchase price of Three
Hundred Fifty Thousand ($350,000) U.S. Dollars for the shares as set forth in
this agreement, as follows:

(1)

Purchaser will have paid the $50,000 non-refundable deposit to Long Lane
Capital, Inc.;

(2)

Purchaser will deposit the sum of $200,000 with the Escrow Agent;

(3)

Purchaser will have executed and delivered original copies of the Promissory
 Note and Security Agreement with the Escrow Agent; and

(4)

Purchaser will have executed and delivered manually signed originals of the
Contingent Common Stock Purchase Warrant Agreement.

ii.

 Closing Documents.  At the Closing, PURCHASER will have executed and/or
delivered to the Escrow Agent manually signed originals of the Related Documents
to which it is a party or for which it is responsible.











--------------------------------------------------------------------------------




iii.

Other Actions.  All other documents required to have been delivered by
PURCHASER, and all actions required to have been taken by PURCHASER, at or prior
to the Closing, will have been delivered or taken in all material respects.




iv.

Closing.   The closing date will be December 17, 2010.  On the closing date, the
Escrow Agent will take the following actions, on, or before 12:00 o’clock P.M.
Pacific Standard Time:




(1)

Wire transfer the sum of $200,000.00 to the account of Long Lane Capital, Inc.
as instructed by its authorized officer.

(2)

Deposit for next day delivery to Gregory M. Wilson, originally and manually
signed copies of the Promissory Note, the Security Agreement, Stock Grant and
Option Agreement, and copies of the Stock Purchase Agreement and the Change in
Control Agreement.




D.

General Provisions.




SECTION 1

Headings and Interpretation.  The headings used in this Agreement are for
reference purposes only and will not affect the meaning or interpretation of any
term or provision of this Agreement.




SECTION 2

Severability.  If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement will nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner adverse to any
party.




SECTION 3

Entire Agreement.  This Agreement and the Related Documents represent the entire
understanding of the parties with reference to the matters set forth herein and
therein.  This Agreement and the Related Documents supersede all prior
negotiations, discussions, correspondence, communications and prior agreements
among the parties relating to the subject matter herein.




SECTION 4  Amendment.  This Agreement may not be amended or modified except by
an instrument in writing signed by the parties hereto.  




SECTION 5  Applicable Law; Jurisdiction and Venue.  This Agreement will be
governed by the substantive laws of the State of Washington, the courts of
Washington and venue Spokane County, without regard to its conflict of laws
provisions.




SECTION 6  Counterparts and Facsimile Transmission Copies of Originals.  This
Agreement may be executed in several original or facsimile copy  counterparts
and all so executed and transmitted will constitute one Agreement, binding on
all the parties hereto even though all the parties are not signatories to the
original or the same counterpart.  











--------------------------------------------------------------------------------

Facsimile transmitted signatures will be deemed valid as though they were
originals and the parties may perform any and all obligations and duties in
reliance on the facsimile copies.




SECTION 7  Further Assurances, Additional Documents, Etc.  The Company and the
SELLING SHAREHOLDERS will do any further acts and sign and deliver to PURCHASER
or its designated agents, any additional assurances and instruments that the
PURCHASER may require to more completely assure to the PURCHASER rights under
this Agreement.




SECTION 8.  Termination.  Unless extended by written consent of all parties,
this agreement shall terminate and have no further force or effect if the
closing hereunder shall not have occurred on, or before December 30, 2010.  The
$50,000 non-refundable deposit will be considered forfeited as liquidated
damages.  




IN WITNESS WHEREOF, the parties hereto have executed, or caused their duly
authorized representatives to execute, this Stock Purchase Agreement as of the
date first written above.




SELLERS:




LONG LANE CAPITAL, INC.







/s/ Gregory Wilson

/s/ Gregory Wilson

By:  Gregory M. Wilson

Gregory M. Wilson, Individually

Title:  President







PURCHASER:




SELVA RESOURCES CORP.







/s/ Lisa Logan

By: Lisa Logan

Title: Vice President and Director







Exhibits




Exhibit “A” -  Promissory Note

Exhibit “B” -  Pledge Agreement

Exhibit “C” -  Contingent Common Stock Purchase Warrant

Exhibit “D” -  Joint Irrevocable Escrow Instructions












